Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 1 of 22 PagelD #: 227

Michael Levine (m15153)
Levine & Associates, P.C.
15 Barclay Road
Scarsdale, NY 10583
Telephone (914) 600-4288
Facsimile (914) 725-4778
Cell Phone (917) 855-6453

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

we eee eee eee ee eee eee eee eee eee X
KAMIN HEALTH LLC, : Docket No. 20 Civ 5574

Plaintiff,

- against - : DECLARATION IN OPPOSITION
TO MOTION FOR PRELIMINARY

PINCHAS HALPERIN and PINCHAS : INJUNCTIVE RELIEF AND IN
HALPERIN LLC, SUPPORT OF CROSS-MOTION TO

Defendants. : COMPEL ARBITRATION
ae eee seem wae eee eee nee eee eo oe xX

Pinchas Halperin, hereby declares, pursuant to 28 U.S.C. § 1746, as follows, under the
penalty of perjury:

1. [ama Defendant in the within action and, as such, am fully familiar with all of the facts
and circumstances as are hereinafter set forth. I Affirm, rather than swear, for religious reasons.

2. This Declaration is submitted in opposition to Plaintiffs motion for omnibus injunctive
relief and in support of Defendants’ cross-motion to compel arbitration of any issues regarding the
use of what Plaintiff claims to be its unregistered “trademark.”

SUMMARY OF ARGUMENT
3. The instant motion should be denied for, at least, the following reasons. First, neither I

personally, nor Pinchas Halperin LLC, are operating any urgent care facility. Instead, I own
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 2 of 22 PagelD #: 228

(through another company of mine) the building that is at issue here. The company renting the
building is engaged in the urgent care building. Moreover, all signs containing the “Kamin Health”
name were removed quite some time ago from both the interior and exterior of the building.

4. Secondly, the license to use the Kamin Health name (what is now claimed by Plaintiff
to be a “trademark”) was contained in a written agreement dated September 17, 2018, which
agreement contained a mandatory arbitration provision for “[aJny and all controversy, claim,
dispute etc. in any way relating to, arising under or resulting from” the agreement containing the
license provision. Therefore, to the extent that there is any issue regarding the use of the purported
trademark, it must be resolved in arbitration.

5. Third, aside from not presenting any proof of secondary meaning, the motion papers
before the Court do not establish any irreparable injury or likelihood of success on the merits.
Moreover, as is explained in more detail below, Kamenetzky (the owner of Plaintiff) comes before
this Court with extremely dirty hands, having (i) diverted in excess of $750,000 from the entity
that was granted the license for the use of the purported trademark, (ii) violated two State Court
injunction orders and two arbitration injunction awards and is presently facing a State Court
contempt hearing for his actions, (iii) ex parte and without authority “fired” all of the employees
of the entity that was granted the license for the use of the purported trademark, and (iv)
purportedly transferred (in violation of any existing State Court Preliminary Injunction) all of the
assets of the entity that was granted the license for the use of the purported trademark.

6. Each of the above-described matters is discussed hereinbelow.
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 3 of 22 PagelD #: 229

THE FACTUAL BACKGROUND

I. The Original Dispute, the Arbitration and the Restraining/Injunction Orders

7. On September 17, 2018, Defendant Pinchas Halperin LLC (“PHL”), an entity of which
I am the sole Member, and U.C. Management LLC (“UCM”), an entity owned by the individual
Yitzchok Kaminetzky [“Kaminetzky”]), caused Kamin Health Williamsburg LLC (“KHW’”) to
be formed pursuant to the provisions of New York’s Limited Liability Company Law. The
ownership of KHW was 50% Pinchas Halperin and 50% U.C. Management LLC.

8. From the time of its formation, and to the time Kaminetzky improperly abandoned the
business (as described below), KHW has been in the business of providing management services
for an urgent care facility located at 70 Lee Avenue, Brooklyn, New York, which facility provides
medical services and care for non-life threatening and/or temporary injuries and illnesses and
other medical conditions on a “walk-in” basis.

9. On or about October 4, 2018, PHL and UCM entered into a written Operating
Agreement (the “Operating Agreement”) providing for the management and affairs of Kamin
Health. A copy of the Operating Agreement is annexed hereto and labeled Exhibit “1”.!
Kaminetzky was designated as the manager (on behalf of UCM) of KHW [§ 7]. The Operating

Agreement required that all funds of KHW be deposited solely into a bank account in the name

 

| The term “Kamin” was defined, in the preamble of the Operating Agreement, as “U C

Management LLC,” an entity wholly owned by Kaminetzky. Although Plaintiff Kamin Health
LLC was not a named party to that Agreement, it was a de facto party thereto since UCM granted
a license for the use of the “Kamin Health” supposed trademark. Specifically, the Operating
Agreement provided, at § 8 (at the end of page 4), that “Kamin shall contribute the license to the
use of the brand name “Kamin Health” by the LCC [KHW], at no cost, which license shall continue
for so long as Kamin owns its membership interest in the LCC.” Thus, not only did the Operating
Agreement profess to establish that UCM (not Kamin Health LLC) owned any purportedly existing
Kamin Health trademark, but it also granted a continuing license to use the same as long as
Kaminetzky continued to have any interest in KHW.
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 4 of 22 PagelD #: 230

of KHW on which I was required to be one of the signatories. Withdrawals could be made only
in the regular course of business of KHW. [§ 11].

10. The Operating Agreement further provided that, in the event that any dispute arose
among the parties, the same would be determined by a Rabbinical Court and “judgment upon the
award rendered or regarding enforcement of the Rabbinical Court’s rulings may be entered or
enforced, as the case may be, in the Courts located in the State of New York, County of Kings
...” [§ 17]. Specifically, it stated that “[a]ny and all controversy, claim, dispute etc. in any way
relating to, arising under or resulting from” the Operating Agreement must be submitted for
arbitration to the said panel “and not to any secular court, tribunal of the like ...” (emphasis
added). Clearly, as discussed in more detail hereinbelow, the use of a purported trademark for
which a license was supposedly granted by the Operating Agreement is a controversy both relating
to and arising under the Operating Agreement.

11. Finally, the Operating Agreement further provided that, in the event that Kaminetzky
commingled funds belonging to KHW with any funds belonging to any other entity, Kaminetzky
would be removed as Manager of KHW “upon motion of” PHL. [§ 7].

12. In or about July of 2019, I discovered that, contrary to our agreement, Kaminetzky

had been causing funds belonging to KHW to be deposited into a bank account not in the sole

 

* The reason for that provision — inserted at my insistence — was because Kaminetzky had other
urgent care facilities with other partners/investors in different locations: Boro Park Urgent Care,
Crown Heights Urgent Care and Union Medical Urgent Care (in Monsey). I agreed to invest up
to $600,000 into KHW, which had nothing to do with those other entities and wanted to make sure
that funds received by KHW would not be diverted to any of the entities owning or operating those
other, separate facilities. To insure that Kaminetzky could not block that removal if he comingled
funds, the Operating Agreement provided that he would be removed as Manager on mere “motion”
by PHL (i.e., me), and not by any subsequent voting requirement that Kaminetzky could vote
against and thereby defeat. If Kaminetzky had the ability to defeat his removal as manager if he
comingled funds, my critical right to remove him would be meaningless.
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 5 of 22 PagelD #: 231

name of KHL, and not one where I was a signatory, but rather Kaminetzky was causing KHW
funds to be deposited into a comingled account that Kaminetzky used for his other businesses.
13. As a result, on July 12, 2019, I caused to be delivered to Kaminetzky and UCM a
notice that, upon the motion of PHL, UCM had been removed as Manager of KHW. A copy of
the said Notice of Removal is annexed hereto and labeled Exhibit “2”.
14. On July 16, 2019, Kaminetzky responded by sending a demand for arbitration (Exhibit

“3” annexed hereto) to me pursuant to the Operating Agreement, stating as follows:

Per our Operating Agreement #17, any and all controversy in any way relating to
or arising under or resulting from this agreement shall, in accord with Jewish law
be submitted for arbitration to Beis Hora'ah Eitz Chaim in Brooklyn NY under the
leadership of Harav Chaim Kohn.

15. On July 24, 2019, the Rabbinical Court designated by Kaminetzky issued a formal
invitation to me, stating: “[a]s per your request for a formal invitation to adjudicate at our beis
din,> Mr. Kaminetzky is requesting a Din Torah’ to discuss the management and ownership of
the company called Kamin Health Williamsburg LLC and its operating agreement.” A copy of
the arbitration invitation is annexed hereto and labeled Exhibit “4”. On July 29, 2019, I (through
counsel) accepted the invitation to arbitrate before the Beis Din designated by Kaminetzky. A
copy of that acceptance is annexed hereto and labeled Exhibit “5”.

16. We subsequently signed and delivered a separate arbitration agreement (dated July
23, 2019, the date that Kaminetzky requested the Beth Din to commence the din Torah) agreeing

to arbitrate before Rabbi Kohn, the leader of the panel designated in the Operating Agreement of

 

3 A “beis din” is a Jewish Rabbinical Court viewed under New York law as a recognized

arbitration panel.

* A “din Torah” is a formal hearing before a Jewish Court; the procedure of a din Torah is
recognized under New York law as a valid arbitration proceeding.

5
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 6 of 22 PagelD #: 232

KHW. A copy of the fully executed arbitration agreement is annexed hereto and labeled Exhibit
“6”,

17. Thereafter, and for the next approximate two months, Kaminetzky and UCM
continuously refused to abide by numerous dates scheduled by the Beis Din. Finally, in early
September, I requested permission from the Beis Din to file a motion for injunctive relief before
a secular Court. On September 16, 2019, the Beis Din sent an e-mail to the parties stating, in

relevant part, that:

Mr. Kaminetzky and Counsel,

This matter has been delayed continuously since late July. Although the other party
requested permission to place an injunction in court, the beis din did not grant this
until now in order to give Mr. Kaminetzky opportunity to represent himself.
However, if a date no later than the last week of October/Early Cheshvan cannot be
confirmed by this Wednesday, beis din will be forced to consider the Halperin's
request.

18. A copy of that notice from the Beis Din is annexed hereto and labeled Exhibit “7”.
Kaminetzky continued to refuse to abide by the Beis Din’s scheduling orders, and the Beis Din
issued a notice to the parties on September 18, 2019, granting permission to PHL to “file an
injunction in court on the aforementioned funds [“all funds that are related to Kamin Health
Williamsburg LLC”] for the pendency of this din Torah.” A copy of the said notice is annexed
hereto and labeled Exhibit “8”.

19. Two days later, on September 20, 2019, the Beis Din itself issued a formal “Award
and Order granting Injunctive Relief.” A copy of the same is annexed hereto and labeled Exhibit

“9”, The same provided, in relevant part, as follows (non-italicized emphasis in original):

ORDERED that, for the pendency of this din Torah, all funds received by
any agent of Kamin Health Williamsburg LLC must be deposited only into the
operating account of Kamin Health Williamsburg LLC and not comingled with
funds belonging to any other entity, and such funds shall be used only for the
business purposes of Kamin Health Williamsburg LLC. Yitzchak Kaminetzky and

6
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 7 of 22 PagelD #: 233

all persons operating through him or at his request or instruction, are hereby
restrained and enjoined, during the pendency of this din Torah from disobeying this
provision, or diverting funds, or using funds for any purpose other than the business
purposes of Kamin Health Williamsburg LLC, and all checks shall be issued and
signed only by the bookkeeper for Kamin Health Williamsburg LLC,° and it is
further

ORDERED that this Decision and Order is intended to be an Interim Order
on the issues of the use and disposition by the parties of funds belonging to Kamin
Health Williamsburg LLC during the pendency of this din Torah, such that the same
may be confirmed by any court of competent jurisdiction pursuant the provisions
of New York Law, and the parties (or either of them) are granted permission to
immediately petition such court for such confirmation, or alternatively, to petition

for injunctive relief in aid of arbitration consistent with the relief granted in this
Order.

20. Despite the ruling and Award of the Beis Din, Kaminetzky and UCM continue to
divert funds from KHW and continued to write checks signed by persons other than the
bookkeeper for KHW. Consequently, on September 27, 2019, PHL presented to the New York
State Supreme Court, Kings County, an Order to Show Cause under Index No. 521021/2019 [the
“Injunction Action”] seeking a preliminary injunction in aid of arbitration to prohibit the diversion
of KHW funds by Kaminetzky. The State Court [Hon. Ken Sherman] issued the said Order to
Show Cause in the Injunction Action, and simultaneously issued a Temporary Restraining Order

which provided that:

Respondents U C Management LLC and Yitzchak Kaminetzky, and all
persons operating through either of them or at their request or instruction, are
hereby temporarily restrained from (i) diverting, dissipating or using any funds of
Kamin Health for any purposes other than the business purposes of Kamin Health;
(ii) depositing any funds of Kamin Health into any account other than the TD Bank
operating account of Kamin Health ending in 4683, and (iii) writing or issuing any
checks other than checks issued by Blini Gold, the bookkeeper of Kamin Health.

21. A copy of that TRO is annexed hereto and labeled Exhibit “10”. On December 6,
2019, the State Court [Hon. Wavny Toussaint] issued a Preliminary Injunction Order in the

Injunction Action which was entered on December 10, 2019 (the “Preliminary Injunction”). A

 

> The bookkeeper for KHW was (and remains) Blini Gold.
7
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 8 of 22 PagelD #: 234

copy of the same is annexed hereto and labeled Exhibit “11.6 On December 14, 2019, a copy
of the Preliminary Injunction with notice of entry was served on Kaminetzky’s and UCM’s
counsel —who is, of course, also counsel for the Plaintiff in the within action — as well as on
Kaminetzky and UCM directly. A copy of the Notice of Entry with Affirmation of Service of the
same, together with the Post Office proof of delivery, is annexed hereto and collectively labeled
Exhibit “12”.

22. Thereafter, Kaminetzky and UCM completely ignored both Judge Sherman’s
September 27, 2019 TRO, and Judge Toussaint’s December 6, 2019 Preliminary Injunction Order,
diverting many hundreds of thousands of dollars of KHW funds from the bank account that the
Courts specifically directed the same be deposited into, and disbursing those funds without
KHW’s designated bookkeeper, Blini Gold, issuing checks or authorizing the same.

23. Consequently, PHL brought a motion in the Injunction Action on May 15, 2020,
seeking to hold Kaminetzky, UCM and all those acting in concert with them in contempt of Court.
Even after the filing of that motion, Kaminetzky and UCM continued to ignore the Court’s
Preliminary Injunction Order and continued to divert funds from the bank account that the Court
directed the same to be deposited into.

24. On July 15, 2020, Judge Toussaint issued an order granting the contempt motion “to
the extent of setting the matter down for a hearing on October 1, 2020 ...” A copy of the same is

annexed hereto and labeled Exhibit “13”. That hearing date was thereafter adjourned as a result

 

®° As can be seen, the Preliminary Injunction provided, inter alia, that “all funds received by any
agent of Kamin Health Williamsburg LLC must be deposited only into the TD Bank operating
account of Kamin Health Williamsburg LLC ending in 4683, and (ii) any checks of Kamin Health
Williamsburg LLC shall be issued and signed only by Blini Gold, the bookkeeper for Kamin
Health, and Respondents, and all other persons knowingly acting or operating through any of them
and receiving notice of this Order, are hereby enjoined from issuing any such checks.”
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 9 of 22 PagelD #: 235

of the COVID-19 restrictions on live hearings and the Court has indicated that it will be

rescheduled as soon as the live hearings restrictions are lifted.

Il. Zhe Purported “Assignment” by Kaminetzky in Violation of the Preliminary
Injunction Order and the Operating Agreement

25. Notwithstanding that (i) the State Court’s Injunction Order was in place and
unambiguously prohibited funds belonging to KHW be deposited anywhere other than in KHW’s
TD operating account and disbursed only at the direction of Blini Gold, (ii) the Operating
Agreement of KHW prohibited any disposition of the assets of KHW other than in the ordinary
course of business,’ (iii) Kaminetzky had been ousted as manager of KHW months earlier, and
(iv) the issue of the management and ownership of KHW (and, thus, Kaminetzky’s ability to act
on behalf of that entity) were already before an arbitration panel (Beis Din) for disposition, which
panel had already enjoined the depositing of any funds other than in KHW’s TD operating account
and disbursed only at the direction of Blini Gold, on October 23, 2019 Kaminetzky (incredibly,

while facing a hearing on a contempt motion already), signed a purported “assignment” of all of

 

’ The Operating Agreement [Exhibit 1] provided (at Article 7) that (emphasis added):

Notwithstanding the above, the consent of the Members holding at least sixty-six
(66%) of the Membership Interest shall be required with respect to all decisions
affecting the substantive Business affairs and/or operations of the LLC, such as,
sale of the assets of the LLC out of the ordinary course of business; obtaining
financing; changing or adding to the principal place of business of the LLC;
addition of new members; designation of the LLC bank accounts; designation of
the LLC's accountants and the like.

Clearly, an assignment of all of the assets of KHW (i) affects the business affairs and operations
of the LLC, and (ii) constitutes a sale of the assets outside of the ordinary course of business. As
such, there is absolutely no question that doing the same required the consent of both Kaminetzky
and Halperin.

In his papers, Pick admitted that he was aware of this Court’s Preliminary Injunction but,
nonetheless, ignored the same. A separate motion to hold Pick in contempt of court for his
intentional violation of that Order is being separately filed.
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 10 of 22 PagelD #: 236

the funds and assets of KHW to one Douglas Pick (“Pick”). A copy of the purported Assignment
is annexed hereto and labeled Exhibit “14”.

26. The purported Assignment, in direct violation of the State Court’s Preliminary
Injunction Order, permitted Pick to received KHW funds in his own account and “sign the name
of [KHW] to any check” which is payable to KHW, to “collect” all funds belonging to KHW, to
“hold” the funds of KHW (bypassing the KHW TD Bank operating account), and to pay himself
and others from those funds (bypassing the requirement for Blini Gold’s signature).

27. On December 22, 2020, the arbitration panel issued a supplemental Award and Order.
In that Award and Order, the arbitration panel specifically ruled on the issue of Pick’s authority
to act and determined that Kaminetzky did not have the authority to assign KHW assets to Pick
and directed him to revoke the purported “assignment” documents. A copy of that decision and
Order of the arbitration panel is annexed hereto and labeled Exhibit “15”. As can be seen, the

same reads verbatim as follows (emphasis added):°

AWARD AND ORDER BY RABBI CHAIM KOHN:

Dear Mr. Kaminetzky:

Mr. Halperin has submitted to us a document that you signed supposedly assigning
the assets of Kamin Health of Williamsburg to another person. As you know, the
disposition of the assets of Kamin Health of Williamsburg, and your authority to
act on behalf of that company, is a matter directly before us in this din Torah. As
you also know this Rabbinical Court previously issued a psak enjoining you from
“diverting” funds of Kamin Health of Williamsburg to any place other than the
operating bank account at TD Bank, and being paid out by anyone other than the
company’s bookkeeper, Blini Gold. Therefore, we reiterate that you may not, until
this din Torah is over, sign any document which assigns the assets of Kamin
Health Williamsburg to any trustee or permits any person other than the
company’s bookkeeper to transfer of any assets of Kamin Health of
Williamsburg. You are directed to immediately withdraw and revoke the

 

8 The December 22, 2020 Award and Order refers to the prior “psak’” of the arbitration panel (the
Beth Din). The decision of a Beth Din is known as a “psak din’ or “psak halakha” (“ruling of
law”) or simply a “psak.” In Hebrew, the psak implies a finalization of the process of legal debate.

10
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 11 of 22 PagelD #: 237

assignment document and continue to make sure that any funds of Kamin Health
of Williamsburg are dealt with strictly in accordance with our prior psak.

28. Thus, as of this point, there has been a specific and definitive ruling by the arbitration
panel that Kaminetzky was not authorized to execute any assignment of KHW’s assets, a direction
that he immediately withdraw and revoke any such assignment, and that all funds of KHW must
be deposited only into the KHW TD Bank operating account until the conclusion of the arbitration
proceeding. Despite the arbitration ruling requiring Kaminetzky to return the funds he diverted
to the KHW operating agreement, he s/i//] refuses to do so.

29. As of this date, between the funds Kaminetzky diverted to an account under his control
and the additional funds that he has now diverted to Pick, there has been at least $759,884.81 that
Kaminetzky has diverted in violation of (i) the Operating Agreement, (ii) two separate awards of
the arbitration panel, (iii) the TRO issued by the State Court, and (iv) the Preliminary Injunction
issued by the State Court.

Il. Kaminetzky’s Other Prior Ultra Vires and Illegal Actions

30. In October of 2019, Kaminetzky ex parte advised all employees of KHW (on a
Thursday) that they were all fired as of the following day, Friday. Kaminetzky had no authority
to do so and did so without my knowledge or consent. Since I owned (through another corporation
of mine) the building that KHW was operating out of, and since I had invested in excess of
$600,000 into KHW (Kaminetzky did not invest one penny), the abrupt purported “termination”
of the employees was unquestionably intended to harm me financially in the severest possible
manner. I would have a building without a tenant, and (if Kaminetzky was successful in stopping
the busines from operating), I would lose my very large investment.

31. Since Kaminetzky had been discharged as manager many months earlier, and since

Kaminetzky had personally abandoned the business, my main emphasis when that happened was

11
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 12 of 22 PagelD #: 238

on attempting to locate a tenant for my building as fast as possible who would operate an urgent
care business therein. I have sent a significant amount of money building out that facility for that
specific purpose and to accommodate that specific business. I could only devote my attention to
attempting to locate such a tenant and then seek to hold Kaminetzky responsible in our pending
arbitration for the damages he caused to me as a result of his unauthorized, ultra vires and
retaliatory actions.

32. Based on Kaminetzky’s unauthorized and abrupt “firing” of all of KHW’s employees,
I could not simply hire new employees quickly enough to resurrect the business on my own.
However, I was able, fortunately, to locate a new tenant for my building that was willing to enter
into an immediate lease and commence its own urgent care operations. The new tenant, however,
had no interest whatsoever in using the Kamin Health name or, in any manner, being affiliated
with Kamin Health because, frankly, the Kamin Health reputation in the industry is terrible.

33. The new tenant began its operations in the building in around mid-November of 2020.
The focus, however, was on them setting up and commencing the operations, and then having new
signage and written materials prepared. That was, as the Court is aware, smack in the midst of the
start of the second wave of the COVID-19 pandemic, and testing activities at the site, as the Court
can well imagine, were quite hectic.

34. On November 13, 2020, in the midst of all of the chaos that Kaminetzky and the virus
had created, I was advised by my attorney that he had received a letter from Kaminetzky’s attorney
(who claimed to be writing on behalf of an entity I have never heard of, “Kamin Health LLC”).
which claimed that that entity owned the “Kamin Health name and brand.” That was, of course,
completely contrary to Kaminetzky’s representation in the KHW Operating Agreement that

Kaminetzky’s other company, UCM was “licensing” the Kamin Health name to KHW.

12
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 13 of 22 PagelD #: 239

35. Thereafter, when my attorney could not find any registered trademark for Kamin
Health in the name of Mr. Pollock’s “client” (or anyone else for that matter) my attorney requested
that Mr. Pollock disclose the USPTO registration numbers for any alleged trademarks so that we
could ascertain (i) exactly what the same were claimed to be and (ii) who the owners of the same
were. That information was not forthcoming. We now know that that is because there is no
registered trademark at all in the name of Kamin Health LLC. Nor is there any registered
trademark in anyone ’s name for the words “Kamin Health,” nor for any logo allegedly associated
with that term.

36. In any event, and particularly because the new tenant did not wish to be associated
with the “Kamin” name, I set about taking the steps necessary to remove the Kamin name from all
of the signage. Because, primarily, of the difficulty in obtaining a non-essential contractor to do
any work I the midst of the pandemic, that was not a task that we could make quickly happen.
Eventually, we located a contractor that would remove the Kamin Health name from the outside
of the building. The signage, as of the date that Kaminetzky illegally fired all employees,
abandoned the business, and left me holding a more than $600,000.00 bag of air in place of my

vanished money, the exterior of the building looked like this:

13
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 14 of 22 PagelD #: 240

Berry
Tid Rich
j

Wot

et

y

ea
bo

 

38. Note the Kamin Health name is clearly visible on the sign. After we removed the

Kamin Health name, and part of the red cross symbol, it looked like this:

14
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 15 of 22 PagelD #: 241

 

Ill. The Instant Motion for Interlocutory Relief

39. Indeed, when Plaintiff brought the instant injunction motion, it was perfectly well
aware that the Kamin Health name had been entirely removed from the exterior sign on the
building because it submitted, as Exhibit 1 to the Declaration of Ari Efron the picture above
showing the name removed.

40. By the middle of December, the abandoned signage and materials on the interior of
the premises were either removed or covered up by the tenant as well, as depicted below:

On December 17, 2020: Post December 17, 2020:

 

15
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 16 of 22 PagelD #: 242

On December 17, 2020: Post December 17, 2020:

 

 

41. While I do not believe that either I or the tenant was required to remove the Kamin
Health name given the existence of the Operating Agreement license, neither the tenant nor |
wished to be associated with the Kamin name in any event and, as a result, I caused the exterior
references in the building to the Kamin name to be removed, and the tenant removed all interior

references to the same.

16
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 17 of 22 PagelD #: 243

42. Therefore, at the time that Plaintiff brought its instant motion, the same was already
moot.

43. Plaintiffs attempt to overcome that fact takes the apparent path of claiming that the
stylized cross symbol that appeared on the exterior of the building somehow constituted a
“trademark.” But the medical cross logo (first used by the Red Cross decades ago) is the age-old
symbol of every health care facility: Fa

44. The symbol, in various forms, usually with the name of the facility owner or manager
included, is used in virtually every health care facility (urgent care or otherwise) in the world. For

example, here are just some of examples of the variables used in the United States alone:

 

 
 
 
   

 

  

n fe Th a
(SE RSE BEE cov corel GREW cane =) URGENT
Seal = CLINIC

   
  

com

R250 J 0 C t |
ia URGENT CARE

 

     

 

Ruston
URGENT [ALLP
CARE MEDENT CARE,
® Conde fee cur) a r) a)
extra. fad TI
waled EIANT Be

        
 
    

eee ROT ce ae ree
Petia eet) Reliant Urgent Care Services - T_. Urgent
eee Care

 

AMIN
HASH

(separate and apart from the “Kamin” name affixed thereto) has acquired any kind of secondary
meaning. Moreover, on the outside of the building, I had the sign people take down two vertical
arrows that were included in the symbol so that there could not be any argument (however

frivolous) that the symbol somehow connotes Kamin Health. What I left up (until I can entirely

17
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 18 of 22 PagelD #: 244

replace the existing red cross symbol with another stylized version of the symbol (in whatever

form the tenant eventually requests) is as follows:

 

46. Note the removal of the vertical “arrows” to make the symbol more closely resemble
an actual red cross.

47. I can advise the Court from my personal experience with KHW that people do not go
to urgent care facilities because of who operates them, they go to the one closest to their home (or
wherever they are when the need arises) because they require urgent care. At the time of the events
giving rise to this action, the closest urgent care facility to the one in my building was
approximately ten blocks away. Ten blocks in Williamsburg (indeed, virtually anywhere in
Brooklyn), is like being on another planet or, at least, clearly in another neighborhood. Unless two
competing facilities are fairly close to each other, proximity, not management or brand name, is
what matters in the urgent care field.

48. Indeed, the single piece of anecdotal evidence that Plaintiff presents in an attempt to
establish “confusion” is, in fact, evidence that the only thing that patients notice is the name on the
door, and not the manner in which the traditional red cross symbol is stylized. In the text message
reproduced at § 18 of Kaminetzky’s Declaration (from an unidentified person who assumedly
somehow was aware of Kaminetzky’s cell phone number for texting purposes), the (what
Kaminetzky calls) “customer” establishes two facts. First, he or she stated that “I had to get tested
quickly so I could have a coaching in person, so I went to the Kamin in Williamsburg.” That is

precisely what I personally know to be the case (as I described above) for almost every patent —

18
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 19 of 22 PagelD #: 245

he or she is in need of “quick” treatment and goes to the closest urgent care facility available.
Secondly, the “customer,” responding to Kaminetzky’s statement that “we closed that location,”
asserted: “It said Kamin on the sign!” The “customer” did not say, “it it had your stylized red
cross on the building,” rather that the Kamin name was visible there. And that is the point — it is
the name, vor the configuration of the stylized red cross, from which potential patents identify the
supplier of the urgent care services. I have eliminated every reference to the name “Kamin” on
the exterior of the building, and the tenant has done the same with respect to the interior of the
rented space.

49. Finally, other than the conclusory Declaration of Kaminetzky, alleging that “Kamin
Health LLC has continually invested in its reputation through various advertising campaigns” and
that “[w]e have likely invested hundreds of thousands of dollars in branding and advertising,” there
is not an iota of proof of any such expenditure, let alone any successful in creating secondary
meaning. There is simply nothing whatsoever from which the Court could possibly conclude that
the stylized red cross symbol — without the Kamin name appearing thereupon — has acquired any
secondary meaning or has become associated in the mind of the public with Kamin Health.

50. Indeed, since the new tenant started to occupy my building, I have been getting reports
that patients are expressing relief at the fact that the urgent care facility is under new ownership;
and I can see that foot traffic has picked up since the Kamin Health name was removed from the
exterior of the building. Perhaps that is because the new tenant treats people who enter as
“patients” need of medical assistance, and not as “customers.”

51. In short, Plaintiffhas not come anywhere near the showing necessary to establish either

that a likelihood of success on the merits or, more importantly, potential irreparable injury. Its

19
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 20 of 22 PagelD #: 246

motion for injunctive and the interlocutory relief must, it is respectfully submitted, be denied in its
entirety for that reason.

52. Additionally, as set forth above, Kaminetzky does not come before this Court with
clean hands. He has diverted over $750,000 in funds from KHW that were required by two
separate State Court Orders, and two separate arbitration awards to be deposited into KHW’s bank
account, he is facing a contempt hearing for that conduct, he has ex parte and without authority
purportedly “assigned away” all of KHW’s remaining assets, and he has ex parte “fired” all of
KHW’s employees on one day’s notice to them and zero days’ notice to me — an ultra vires act
that has left me with no manner of recovering my investment other than proceeding against
Kaminetzky personally.

53. Kaminetzky certainly does not have the clean hands necessary to seek equitable
relief from this Court. For that reason as well, Plaintiff's instant motion for interlocutory relief

must, it is respectfully submitted, be denied.

IV. The Instant Motion for Interlocutory Relief

54. As set forth above, the issue of the propriety of the use of what Plaintiff claims to be
its “trademark” is a matter that falls squarely within the Operating Agreement of KHW. Not only
does that Operating Agreement provide for the license to use the purported trademark, it also
provides the duration of the license (perpetual as long as Kaminetzky remains a member of KHW),
and the specific method of resolving any disputes (arbitration).

55. The supposed “trademark” dispute (which is really a dispute at all, but rather just a
manner in which Kaminetzky thinks he can exert some pressure on me so that I will back off of

the pending contempt motion is State Court and overlook his diversion of in excess of $750,000.00

20
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 21 of 22 PagelD #: 247

in violation of two court orders) goes directly to the very subject matter of the Operating
Agreement and must be arbitrated.

56. Indeed, as set forth above, Kaminetzky has already commenced an arbitration against
me, the arbitration panel has already issued two interim awards, and we are contesting every aspect
of our relationship and our actions. To the extent that Kaminetzky has any claim regarding my
supposed improper use of his purported “trademark,” it is in the existing arbitration proceeding

that that must be resolved.

57. Indeed, four days after Kaminetzky was ousted as manager of KHW, he initiated an
arbitration proceeding by sending a demand for arbitration (Exhibit 3) to me which cited the
arbitration provision in KHW’s Operating Agreement and correctly asserted that ‘‘any and all
controversy in any way relating to or arising under or resulting from this [KHW Operating]
agreement shall, in accord with Jewish law be submitted for arbitration to Beis Hora'ah Eitz Chaim
in Brooklyn NY under the leadership of Harav Chaim Kohn.” The Beis Din’s subsequent
invitation to me stated that the arbitration controversy was “the management and ownership of
the company called Kamin Health Williamsburg LLC and its operating agreement” (Exhibit 4,
emphasis added).

58. In the separate arbitration agreement that Kamenetzky and I thereafter executed
(which was dated July 23, 2019) to proceed before the designated Beis Din, the broad scope of
the subject matter of the arbitration was described (in Kaminetzky’s handwriting) as “The
management and ownership of the Company called Kamin Health Williamsburg LLC and its
operating agreement” (Exhibit 6, emphasis added).

59. The licensing rights to what Kaminetzky claims to be his trademark stem directly and

only from the Operating Agreement that he signed on behalf of the entity he claimed owned and

21
Case 1:20-cv-05574-DG-RML Document 20 Filed 01/19/21 Page 22 of 22 PagelD #: 248

could license trademark, the use of the trademark and the duration of the license is controlled
directly by the Operating Agreement, and the parties respective rights and obligations under the
Operating Agreement (necessarily including the trademark licensing provision) are the direct
subject matter of the pending arbitration.

60. Therefore, the determination of whether there has been any improper use of the

‘purported trademark is (and must be) the subject matter of the pending arbitration and the parties
should be compelled to determine the issue there.

61. Consequently, the instant action should be dismissed (or, at least, held in abeyance)
pending a determination by the arbitration panel of all of the rights and obligations of the parties,
including the use of the purported trademark.

62. I declare under the penalty of perjury that the foregoing is true and correct.

WHEREFORE, it is respectfully requested that this Court deny Plaintiffs motion for
interlocutory relief in all respects, grant Defendants’ cross-motion to compel arbitration and
dismiss (or hold in abeyance) this action pending the final arbitration determination, and award
to Defendants such other, further and different relief as may be just, proper and equitable.
Dated: January 19, 2021

a
Pinchas Halperin

22
